G-III APPAREL GROUP, LTD.
2005 STOCK INCENTIVE PLAN

(As amended on June 7, 2007 and September 11, 2007)

1.    Purpose.    The purpose of the G-III Apparel Group, Ltd. 2005 Stock
Incentive Plan (the ‘‘Plan’’) is to enable G-III Apparel Group, Ltd., a Delaware
corporation (the ‘‘Company’’), and its stockholders to secure the benefits of
ownership of Company common stock, $.01 par value (the ‘‘Common Stock’’), by
eligible personnel of the Company and its affiliates. The Board of Directors of
the Company (the ‘‘Board’’) believes that the grant of awards pursuant to the
Plan will foster the Company’s ability to attract, retain and motivate such
persons.

2.    Types of Awards.    Awards under the Plan may be in the form of any one or
more of the following: (a) options to purchase shares of Common Stock at a
specified price during specified time periods granted pursuant to Section 7(b)
(‘‘Options’’), including Options intended to qualify as ‘‘incentive stock
options’’ (‘‘ISOs’’) under Section 422 of the Internal Revenue Code of 1986, as
amended (the ‘‘Code’’), and Options that do not qualify as ISOs; (b) stock
appreciation rights granted pursuant to Section 7(c) (‘‘SARs’’); (c) Common
Stock granted pursuant to Section 7(d) which is subject to certain restrictions
and to a risk of forfeiture (‘‘Restricted Stock’’); (d) rights to receive Common
Stock at the end of a specified deferral period granted pursuant to Section 7(e)
(‘‘Deferred Stock’’), whether denominated as ‘‘stock units,’’ ‘‘restricted stock
units,’’ ‘‘phantom shares’’ or ‘‘performance shares’’; (e) other stock-based
awards granted pursuant to Section 7(f) (‘‘Other Stock-Based Awards’’); and/or
(f) performance-based awards granted pursuant to Section 7(h) (‘‘Performance
Awards’’).

3.    Available Shares.    Subject to the provisions of Section 9, the Company
may issue a total of 1,449,771 shares of Common Stock pursuant to the Plan;
provided that, on each January 31st during the term of the Plan, without further
action by the Board or the Company’s stockholders, the total number of shares of
Common Stock available for issuance pursuant to the Plan shall be automatically
increased (but not decreased) to the nearest whole number of shares (with 0.5
shares being rounded-up) equal to six percent (6%) of the total number of issued
and outstanding shares of Common Stock on each such date (excluding any shares
held in treasury). Notwithstanding the preceding sentence, subject to the
provisions of Section 9, in no event may more than 540,000 shares of Common
Stock be issued pursuant to the exercise of ISOs granted under the Plan. In
determining the number of shares available for issuance pursuant to the Plan at
any time, the following shares shall be deemed not to have been issued (and
shall remain available for issuance) pursuant to the Plan: (a) shares subject to
an award that is forfeited, canceled, terminated or settled in cash; (b) shares
repurchased by the Company from the recipient of an award for not more than the
original purchase price of such shares or forfeited to the Company by the
recipient of an award; and (c) shares withheld or tendered by the recipient of
an award as payment of the exercise or purchase price under an award or the tax
withholding obligations associated with an award. Such shares may be either
authorized and unissued or held by the Company in its treasury. No fractional
shares of Common Stock may be issued under the Plan.

4.    Per-Person Award Limitation.    In each fiscal year during any part of
which the Plan is in effect, an eligible person may be granted awards intended
to qualify as ‘‘performance-based compensation’’ under Section 162(m) of the
Code relating to up to his Annual Share Limit. Subject to the provisions of
Section 9, an eligible person’s ‘‘Annual Share Limit’’ shall equal, in any year
during any part of which the eligible person is then eligible under the Plan,
50,000 shares plus the amount of the eligible person’s unused Annual Share Limit
as of the close of the previous year.

5.    Administration.

(a)    Committee.    The Plan shall be administered by the Compensation
Committee of the Board or such other committee appointed by the Board to
administer the Plan from time to time (the ‘‘Committee’’). The full Board may
perform any function of the Committee hereunder, in which case the term
‘‘Committee’’ shall refer to the Board. Notwithstanding the foregoing, the
Compensation Committee of the Board will have sole responsibility and authority
for matters relating to the grant and administration of awards to non-employee
directors of the Company.

1


--------------------------------------------------------------------------------


(b)    Responsibility and Authority of Committee.    Subject to the provisions
of the Plan, the Committee, acting in its discretion, shall have responsibility
and full power and authority to (i) select the persons to whom awards shall be
made; (ii) prescribe the terms and conditions of each award and make amendments
thereto, (iii) to the extent permitted by applicable law, to reprice outstanding
options or SARs and to grant new awards in substitution for outstanding awards;
(iv) construe, interpret and apply the provisions of the Plan and of any
agreement or other document evidencing an award made under the Plan; and (v)
make any and all determinations and take any and all other actions as it deems
necessary or desirable in order to carry out the terms of the Plan. In
exercising its responsibilities under the Plan, the Committee may obtain at the
Company’s expense such advice, guidance and other assistance from outside
compensation consultants and other professional advisers as it deems
appropriate.

(c)    Delegation of Authority.    To the fullest extent authorized under
Section 157(c) of the Delaware General Corporation Law, the Committee may
delegate to officers of the Company or any affiliate, or committees thereof, the
authority, subject to such terms as the Committee shall determine, to perform
such functions, including administrative functions, as the Committee may
determine.

(d)    Committee Actions.    A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan.

(e)    Indemnification.    The Company shall indemnify and hold harmless each
member of the Board, the Committee or any officer or subcommittee member to whom
authority is delegated by the Committee and any employee of the Company who
provides assistance with the administration of the Plan from and against any
loss, cost, liability (including any sum paid in settlement of a claim with the
approval of the Board), damage and expense (including reasonable legal fees and
other expenses incident thereto and, to the extent permitted by applicable law,
advancement of such fees and expenses) arising out of or incurred in connection
with the Plan, unless and except to the extent attributable to such person’s
fraud or willful misconduct.

6.    Eligibility.    Awards may be granted under the Plan to any member of the
Board (whether or not an employee of the Company or its affiliates), to any
officer or other employee of the Company or its affiliates (including
prospective officers and employees) and to any consultant or other independent
contractor who performs or will perform services for the Company or its
affiliates.

7.    Specific Terms of Awards.

(a)    General.    Awards may be granted on the terms and conditions set forth
in this Section 7. In addition, the Committee may impose on any award or the
exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of awards in the event of
termination of employment or service by the recipient. The Committee shall
require the payment of lawful consideration for an award to the extent necessary
to satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an award except as limited by the
Plan. The Committee may not accelerate the vesting of an outstanding award in
connection with the termination of a participant’s employment unless either (1)
such termination is in connection with a change in control or the participant’s
death, total disability or retirement, or (2) such termination occurs for any
other reason and the net number of shares the Company would issue by reason of
such acceleration of vesting would not cause the Company to exceed the 10%
limitation contained in Section 7(g) (relating to the issuance of shares under
full value stock awards), determined as if such issuance would be made pursuant
to a full value stock award.

2


--------------------------------------------------------------------------------


(b)    Stock Options.    The Committee is authorized to grant Options to
eligible persons on the following terms and conditions:

(i)    Exercise Price.    The exercise price per share of Common Stock
purchasable under an Option shall be determined by the Committee, provided that
such exercise price shall not be less than the Fair Market Value (as defined
below) of a share of Common Stock on the date of grant of such Option.

(ii)    Option Term; Time and Method of Exercise.    The Committee shall
determine the term of each Option, which in no event shall exceed a period of
ten years from the date of grant. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid and the form of such payment (including, without
limitation, cash, Common Stock (including through withholding of Common Stock
deliverable upon exercise), other awards or awards granted under other plans of
the Company or any affiliate, or other property (including through ‘‘cashless
exercise’’ arrangements, to the extent permitted by applicable law) and the
methods by or forms in which Common Stock shall be delivered or deemed to be
delivered in satisfaction of Options.

(iii)    ISO Grants to 10% Stockholders.    Notwithstanding anything to the
contrary in this Section 7(b), if an ISO is granted to an employee who owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or a subsidiary corporation thereof (as such term is defined in
Section 424 of the Code), the term of the Option shall not exceed five years
from the date of grant and the exercise price shall be at least 110% of the Fair
Market Value (on the date of grant) of the Common Stock subject to the Option.

(c)    Stock Appreciation Rights.    The Committee is authorized to grant SARs
to eligible persons on the following terms and conditions:

(i)    Right to Payment.    A SAR shall confer on the recipient a right to
receive a payment, in shares of Common Stock, with a value equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock at the
time the SAR is exercised over the exercise price of such SAR, which shall be no
less than the Fair Market Value of the same number of shares at the time the SAR
was granted.

(ii)    Other Terms.    The Committee shall determine the time or times at which
and the circumstances under which a SAR may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the method of exercise, the method by or forms in which Common
Stock shall be delivered or deemed to be delivered to recipients upon exercise
of a SAR, whether or not a SAR shall be free-standing or in tandem or
combination with any other award, and the maximum term of an SAR, which in no
event shall exceed a period of ten years from the date of grant.

(d)    Restricted Stock.    The Committee is authorized to grant Restricted
Stock to eligible persons on the following terms and conditions:

(i)    Grant and Restrictions.    Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Notwithstanding the foregoing,
(i) the original stated time-based vesting period applicable to a restricted
stock award may not be shorter than three years, and (ii) the original stated
performance period applicable to performance-based vesting of a restricted stock
award may not be shorter than one year. Except to the extent restricted under
the terms of the Plan and any award document relating to the Restricted Stock, a
recipient of Restricted Stock shall have all of the rights of a

3


--------------------------------------------------------------------------------


stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirements imposed by the Committee).

(ii)    Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

(iii)    Certificates for Stock.    Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the recipient, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates and that the recipient deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv)    Dividends and Splits.    As a condition to the grant of an award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Common Stock distributed in connection with a stock split or
stock dividend, and other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Common Stock or other property has been
distributed.

(e)    Deferred Stock.    The Committee is authorized to grant Deferred Stock to
eligible persons, which are rights to receive Common Stock, other awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:

(i)    Award and Restrictions.    The issuance of Common Stock shall occur upon
expiration of the deferral period specified for an award of Deferred Stock by
the Committee. Notwithstanding the foregoing, (i) the original stated time-based
vesting period applicable to a deferred stock award may not be shorter than
three years, and (ii) the original stated performance period applicable to
performance-based vesting of a deferred stock award may not be shorter than one
year. In addition, Deferred Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Common Stock, other awards, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

(ii)    Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock shall lapse in whole or in part, including in the
event of terminations resulting from specified causes.

4


--------------------------------------------------------------------------------


(iii)    Dividend Equivalents.    Unless otherwise determined by the Committee,
dividend equivalents on the specified number of shares of Common Stock covered
by an award of Deferred Stock shall be either (A) paid with respect to such
Deferred Stock at the dividend payment date in cash or in shares of unrestricted
Common Stock having a Fair Market Value equal to the amount of such dividends,
or (B) deferred with respect to such Deferred Stock, with the amount or value
thereof automatically deemed reinvested in additional Deferred Stock.

(f)    Other Stock-Based Awards.    The Committee is authorized, subject to
limitations under applicable law, to grant to eligible persons such other awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Common Stock or factors that may
influence the value of Common Stock, including, without limitation, stock
bonuses, dividend equivalents, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Stock, purchase rights for
Common Stock, awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, awards valued by reference to the book value of Common Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units and awards designed to comply with or take
advantage of the applicable local laws or jurisdictions other than the United
States. The Committee shall determine the terms and conditions of such awards.

(g)    Notwithstanding anything to the contrary contained herein, the aggregate
number of shares the Company may issue pursuant to full value stock awards under
Section 7(f) may not exceed 10% of the aggregate number of shares that may be
issued under the Plan.

(h)    Performance Awards.    The Committee is authorized to grant Performance
Awards to eligible persons on the following terms and conditions:

(i)    Generally.    The Committee may specify that any award granted under the
Plan shall constitute a Performance Award by conditioning the grant, exercise,
vesting or settlement, and the timing thereof, upon achievement or satisfaction
of such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
award subject to performance conditions, except as limited under this Section
7(h) in the case of a Performance Award intended to qualify as
‘‘performance-based compensation’’ under Section 162(m) of the Code.

(ii)    Awards exempt under Section 162(m) of the Code.    If the Committee
determines that an Award should qualify as ‘‘performance-based compensation’’
for purposes of Section 162(m) of the Code (other than Options or SARs which
otherwise qualify as ‘‘performance-based compensation’’ for purposes of Section
162(m) of the Code), the grant, exercise, vesting and/or settlement of such
Performance Award shall be contingent upon achievement of one or more
preestablished, objective performance goals. The performance goal or goals for
such Performance Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this subsection (ii). One or more
of the following business criteria for the Company, on a consolidated basis,
and/or for specified subsidiaries or affiliates or other business units of the
Company, shall be used by the Committee in establishing performance goals for
such Performance Awards, either on an absolute basis or relative to an index:
(1) revenues on a corporate or product by product basis; (2) earnings from
operations, earnings before or after taxes, earnings before or after interest,
depreciation, amortization, incentives, service fees or extraordinary or special
items; (3) net income or net income per common share (basic or diluted); (4)
return on assets, return on investment, return on capital, or return on equity;
(5) cash flow, free cash flow, cash flow return on investment, or net cash
provided by operations; (6) economic value created or added; (7) operating
margin or profit margin; (8) and/or stock price, dividends or total stockholder
return. The targeted

5


--------------------------------------------------------------------------------


level or levels of performance with respect to such business criteria may be
established at such levels and in such terms as the Committee may determine, in
its discretion, including in absolute terms, as a goal relative to performance
in prior periods, or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies. All determination
by the Committee as to the establishment of performance goals, the amount
potentially payable in respect of Performance Awards, the level of actual
achievement of the specified performance goals relating to Performance Awards
and the amount of any final Performance Award shall be recorded in writing.
Specifically, the Committee shall certify in writing, in a manner conforming to
applicable regulations under Section 162(m) of the Code, prior to settlement of
each such award, that the performance objective relating to the Performance
Award and other material terms of the award upon which settlement of the award
was conditioned have been satisfied.

8.    Limits on Transferability.    No award or other right or interest of an
award recipient under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such recipient to
any party (other than the Company or an affiliate thereof), or assigned or
transferred by such recipient otherwise than by will or the laws of descent and
distribution or to a beneficiary upon the death of a recipient, and such awards
or rights that may be exercisable shall be exercised during the lifetime of the
recipient only by the recipient or his or her guardian or legal representative,
except that awards and other rights may be transferred to one or more
transferees during the lifetime of the recipient, and may be exercised by such
transferees in accordance with the terms of such award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon. A beneficiary, transferee, or
other person claiming any rights under the Plan from or through any award
recipient shall be subject to all terms and conditions of the Plan and any award
document applicable to such Participant, except as otherwise determined by the
Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee. For purposes hereof, ‘‘beneficiary’’ shall mean
the legal representatives of the recipient’s estate entitled by will or the laws
of descent and distribution to receive the benefits under a recipient’s award
upon a recipient’s death, provided that, if and to the extent authorized by the
Committee, a recipient may be permitted to designate a beneficiary, in which
case the ‘‘beneficiary’’ instead shall be the person, persons, trust or trusts
(if any are then surviving) which have been designated by the recipient in his
or her most recent written beneficiary designation filed with the Committee to
receive the benefits specified under the recipient’s award upon such recipient’s
death.

9.    Capital Changes, Reorganization, Sale.

(a)    Adjustments upon Changes in Capitalization.    The aggregate number and
class of shares issuable pursuant to the Plan and pursuant to the exercise of
ISOs, the Annual Share Limit, the number and class of shares and the exercise
price per share covered by each outstanding Option, the number and class of
shares and the base price per share covered by each outstanding SAR, the number
and class of shares covered by each outstanding award of Deferred Stock or Other
Stock-Based Award or Performance Award, any per-share base or purchase price or
target market price included in the terms of any such award, and related terms
shall all be adjusted proportionately or as otherwise appropriate to reflect any
increase or decrease in the number of issued shares of Common Stock resulting
from a split-up or consolidation of shares or any like capital adjustment, or
the payment of any stock dividend, and/or to reflect a change in the character
or class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company’s capital stock.

(b)    Cash, Stock or Other Property for Stock.    In the case of a merger, sale
of assets or similar transaction which results in a replacement of the Common
Stock with stock of another corporation (an ‘‘Exchange Transaction’’), the
Company shall make a reasonable effort, but shall not be required, to replace
any outstanding Options or SARs with comparable options to purchase the stock or
SARs on the stock of such other corporation, or shall provide for immediate
exercisability of all outstanding Options and SARs, with all options or SARs not
being exercised within the time period specified by the Board being terminated.
The Committee, acting

6


--------------------------------------------------------------------------------


in its discretion, may accelerate vesting of Restricted Stock, Deferred Stock,
Other Stock-Based Awards and Performance Awards, provide for cash settlement
and/or make such other adjustments to the terms of such awards as it deems
appropriate in the context of an Exchange Transaction, taking into account the
manner in which outstanding Options and SARs are being treated.

(c)    Fractional Shares.    In the event of any adjustment in the number of
shares covered by any award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment shall be disregarded and each such award
shall cover only the number of full shares resulting from the adjustment.

(d)    Determination of Board to be Final.    All adjustments under this Section
9 shall be made by the Committee, and its determination as to what adjustments
shall be made, and the extent thereof, shall be final, binding and conclusive.

10.    Tax Withholding.    As a condition to the exercise of any award, the
delivery of any shares of Common Stock pursuant to any award, the lapse of
restrictions on any award or the settlement of any award, or in connection with
any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company or an affiliate relating to an
award (including, without limitation, an income tax deferral arrangement
pursuant to which employment tax is payable currently), the Company and/or the
affiliate may (a) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to an award recipient whether or not pursuant to the
Plan or (b) require the recipient to remit cash (through payroll deduction or
otherwise), in each case in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation. If the event giving rise to the
withholding obligation involves a transfer of shares of Common Stock, then, at
the sole discretion of the Committee, the recipient may satisfy the withholding
obligation described under this Section 10 by electing to have the Company
withhold shares of Common Stock or by tendering previously-owned shares of
Common Stock, in each case having a Fair Market Value equal to the amount of tax
to be withheld (or by any other mechanism as may be required or appropriate to
conform with local tax and other rules).

11.    Fair Market Value.    For purposes of the Plan, ‘‘Fair Market Value’’
shall mean the fair market value of the Common Stock as determined in good faith
by the Committee or under procedures established by the Committee. Unless
otherwise determined by the Committee, the Fair Market Value of the Common Stock
as of any given date shall be the closing sale price per share of Common Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which the Common Stock is traded on the date as of which
such value is being determined or, if there is no sale on that day, then on the
last previous day on which a sale was reported.

12.    Amendment and Termination of the Plan.    Except as may otherwise be
required by law or the requirements of any stock exchange or market upon which
the Common Stock may then be listed, the Board, acting in its sole discretion
and without further action on the part of the stockholders of the Company, may
amend the Plan at any time and from time to time and may terminate the Plan at
any time. No amendment or termination may affect adversely any outstanding award
without the written consent of the award recipient.

13.    General Provisions.

(a)    Compliance with Law.    The Company shall not be obligated to issue or
deliver shares of Common Stock pursuant to the Plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, as amended,
and the requirements of any stock exchange or market upon which the Common Stock
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

(b)    Transfer Orders; Placement of Legends.    All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the

7


--------------------------------------------------------------------------------


Securities and Exchange Commission, any stock exchange or market upon which the
Common Stock may then be listed, and any applicable federal or state securities
law. The Company may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(c)    No Rights Conferred.    Nothing contained herein shall be deemed to give
any individual a right to receive an award under the Plan or to be retained in
the employ or service of the Company or any affiliate.

(d)    Decisions and Determinations to be Final.    Any decision or
determination made by the Board pursuant to the provisions hereof and, except to
the extent rights or powers under the Plan are reserved specifically to the
discretion of the Board, all decisions and determinations of the Committee are
final and binding.

(e)    Nonexclusivity of the Plan.    No provision of the Plan, and neither its
adoption Plan by the Board or submission to the stockholders for approval, shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable.

14.    Governing Law.    The Plan and each award agreement or other document
evidencing an award shall be governed by the laws of the State of Delaware,
without regard to its principles of conflict of laws.

15.    Term of the Plan.    The Plan shall become effective on the date on which
it is approved by the Company’s stockholders (the ‘‘Effective Date’’). Unless
sooner terminated by the Board, the Plan shall terminate on the tenth
anniversary of the Effective Date. The rights of any person with respect to an
award made under the Plan that is outstanding at the time of the termination of
the Plan shall not be affected solely by reason of the termination of the Plan
and shall continue in accordance with the terms of the award and of the Plan, as
each is then in effect or is thereafter amended.

8


--------------------------------------------------------------------------------
